PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
BALMFORTH et al.
Application No. 16/911,762
Filed: 25 Jun 2020
For: SIMPLIFIED POLYNUCLEOTIDE SEQUENCE DETECTION METHOD

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.55(f), filed March 1, 2022. This is also a decision on the petition under 37 CFR 1.182, filed March 1, 2022, to expedite consideration of the renewed petition to accept a delayed submission of the certified copy of the foreign application.

The petition under 37 CFR 1.182 is hereby GRANTED to the extent that the required petition fee under 37 CFR 1.17(f) has been received. Accordingly, the petition under CFR 1.55(f) is being considered out of turn. 

A grantable petition under 37 CFR 1.55(f) must include:

A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).
 
The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application retrieved on January 13, 2022.  
 
Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on June 25, 2020. 
 
This application file is being referred to the Technology Center Art Unit 1637.
 
Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272-4914. Questions concerning status or examination of the application should be directed to the Technology Center 1600 at (571) 272-1600.
 
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions